In re: Shreveport News Agency, Inc. applying for writs of certiorari, prohibition, mandamus and for a stay order.
Stay granted pending further action of this Court. See Order.
SUMMERS, J., dissents from the issuance of this stay order.
On considering the petition of the relator in the above entitled and numbered cause,
It is ordered that the Honorable John F. Fant, Judge of the First Judicial District Court, Parish of Caddo, stay all proceedings in the above entitled cause bearing docket No. 94,601 on the docket of that court pending further action of this Court.